This is an action of tort in which plaintiff seeks to recover damages resulting to him on account of money paid out by plaintiff for hospital and medical care of his minor daughter, Cora, who was injured seriously when struck by a car driven by defendant Bushey on a highway in Milton, Vt., May 26, 1936. Below, this case was consolidated with No. 366, Cora Peno, b.n.f.Louis Peno v. Kermit H. Bushey, ante p. 260, 4 A.2d 339, and tried with it and involves the same questions. For the reasons specified in that case, judgment in this case is affirmed.
 Judgment affirmed. *Page 264